Exhibit 23.2 DeGolyer and MacNaughton 4925 Greenville Avenue, Suite 400 One Energy Square Dallas, Texas 75206 April 24, 2013 Abraxas Petroleum Corporation 18803 Meisner Drive San Antonio, Texas 78258 Ladies and Gentlemen: We consent to the incorporation by reference of the information taken from our “Appraisal Report as of December 31, 2012 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2011 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2010 on Certain Properties owned by Abraxas Petroleum Corporation,” “Appraisal Report as of December 31, 2011 on Certain Properties owned by Blue Eagle Energy, LLC” and “Appraisal Report as of December 31, 2010 on Certain Properties owned by Blue Eagle Energy, LLC” (our Reports) in the Registration Statement on Form S-3 dated April 24, 2013. We also consent to the reference to us under the caption “Experts” in the Prospectus. Very truly yours, DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
